         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 1 of 17



 1 Frank S. Hedin
   HEDIN HALL LLP
 2 1395 Brickell Avenue, Ste 1140
   Miami, Florida 33131
 3 Telephone: + 1 (305) 357-2107
   Facsimile: + 1 (305) 800-2201
 4 Email: fhedin@hedinhall.com

 5 Counsel for Plaintiff and the Putative Class

 6
                            UNITED STATES DISTRICT COURT
 7
                                   DISTRICT OF ARIZONA
 8

 9 SHELI BITTNER, individually and on             Case No. _______________
   behalf of all others similarly situated,
10
           Plaintiff,                             CLASS ACTION
11
   v.
12                                                CLASS ACTION COMPLAINT
   FRANCHISE WORLD
13 HEADQUARTERS, LLC; DOCTOR’S
   ASSOCIATES LLC; and SUBWAY
14 FRANCHISEE ADVERTISING FUND
   TRUST, LTD,
15
          Defendants.
16
          Plaintiff Sheli Bittner, individually and on behalf of all others similarly situated,
17
   complains and alleges as follows based on personal knowledge as to herself, on the
18
   investigation of her counsel, and on information and belief as to all other matters.
19
   Plaintiff believes that substantial evidentiary support exists for the allegations set forth
20
   in this complaint, and that a reasonable opportunity for discovery will reveal such
21
   evidence.
22

23

24

25    CLASS ACTION COMPLAINT                               Civil Case No.: _____________
26
          Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 2 of 17



 1                                  NATURE OF ACTION

 2         1.     Plaintiff brings this Class Action Complaint for legal and equitable

 3 remedies resulting from the illegal actions of Franchise World Headquarters, LLC,

 4 Doctor’s Associates LLC, and Subway Franchisee Advertising Fund Trust, Ltd

 5 (collectively, “Defendants”) in sending automated text message advertisements to her

 6 cellular telephone and the cellular telephones of numerous other individuals across the

 7 country, in clear violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227

 8 (“TCPA”).
 9                             JURISDICTION AND VENUE

10         2.     The Court has subject-matter jurisdiction over this action pursuant to 28

11 U.S.C. § 1331 and 47 U.S.C. § 227.
12         3.     Personal jurisdiction and venue are proper because all of the SMS text

13 messages at issue in this case, sent to Plaintiff and all members of the proposed Class,

14 were transmitted by Defendants or by non-party Mobivity Holdings Corp. on
15 Defendants’ behalf from within this District, because the automated dialing systems

16 used to transmit such messages were (and still are) maintained and operated by

17 Mobivity Holdings Corp., on Defendants’ behalf and under Defendants’ control and

18 direction, from Mobivity’s Chandler, Arizona headquarters.

19                                         PARTIES

20         4.     Plaintiff is an individual and a “person” as defined by 47 U.S.C. § 153(39).

21 Plaintiff is a resident and citizen of Zephyrhills, Florida.

22         5.     Defendants Doctor’s Associates LLC, Subway Franchisee Advertising

23 Fund Trust, Ltd, and Franchise World Headquarters, LLC collectively own, operate,

24

25    CLASS ACTION COMPLAINT                    2         Civil Case No.: _____________
26
         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 3 of 17



 1 oversee, and control the “Subway” brand of restaurants for the United States.

 2 Defendant Doctor’s Associates LLC maintains its corporate headquarters in Doral,

 3 Florida, and Defendants Subway Franchisee Advertising Fund Trust, Ltd and Franchise

 4 World Headquarters, LLC maintain their corporate headquarters in Milford,

 5 Connecticut. Each of the Defendants is a “person” as defined by 47 U.S.C. § 153(39).

 6         6.    Defendant Doctor’s Associates LLC is the franchisor of the Subway brand

 7 for the United States. Defendant Doctor’s Associates LLC controls and directs the

 8 marketing, advertising, and other business functions of Defendants Franchise World
 9 Headquarters, LLC and Defendant Subway Franchisee Advertising Fund Trust, Ltd.

10         7.    Defendant Subway Franchisee Advertising Fund Trust, Ltd is a provider

11 of restaurant services, including advertising services, for the Subway brand in the
12 United States. Defendant Subway Advertising Fund Trust Ltd operates under the

13 control and direction of Defendant Doctor’s Associates LLC.

14         8.    Defendant Franchise World Headquarters, LLC operates and franchises

15 Subway restaurants in the United States. Defendant Franchise World Headquarters,

16 LLC operates under the control and direction of Defendant Doctor’s Associates LLC

17 and Defendant Subway Franchisee Advertising Fund Trust, Ltd.

18         9.    Non-party Mobivity Holdings Corp. (“Mobivity”) is a Delaware

19 corporation that maintains its corporate headquarters and principal place of business in

20 Chandler, Arizona. Mobivity “is in the business of developing and operating

21 proprietary platforms over which brands and enterprises can conduct national and

22 localized, data-driven marketing campaigns. [Mobivity’s] proprietary platforms,

23 consisting of software available to phones, tablets, PCs, and Point-of-Sale (‘POS’)

24

25    CLASS ACTION COMPLAINT                   3        Civil Case No.: _____________
26
           Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 4 of 17



 1 systems, allow resellers, brands and enterprises to market their products and services

 2 to consumers through text messages sent directly to the consumers via mobile phones,

 3 mobile smartphone applications, and dynamically printed receipt content. [Mobivity]

 4 generate[s] revenue by charging the resellers, brands and enterprises a per-message

 5 transactional fee, through fixed or variable software licensing fees, or via advertising

 6 fees. [Mobivity] help[s] personal care, restaurant and retail brands realize their strategy

 7 of growing their business by increasing customer frequency, engagement and spend.

 8 Mobivity’s analytics services and products provide solutions that allow brands to take
 9 validated marketing actions across all channels, based on real customer behavior to

10 create personalized, relevant, localized and targeted campaigns. With national clients

11 such as Subway, Sonic, Chick-fil-A, and Baskin-Robbins, Mobivity’s goal is to unlock
12 the power of internal and external customer data to create a system that provides data

13 driven insight to continually adapt and enhance communications with customers.”1

14 Mobivity operates and maintains the proprietary platforms described above, including
15 its automated dialing equipment and related systems used transmit SMS text messages

16 on behalf of its clients, including the text messages at issue in this case transmitted by

17 Mobivity on Defendants’ behalf via the SMS short-code number 7829292, from its

18 corporate headquarters and principal place of business in Chandler, Arizona.

19
     1
20        Form 10-K for Mobivity Holdings Corp. for the fiscal year ending December 31,
   2018, filed with Securities and Exchange Commission on April 15, 2019, at 1,
21 available      at      https://ir.mobivity.com/annual-reports/content/0001445866-19-
   000425/mfon_10k.htm (last accessed January 30, 2020).
22 2
          Mobivity Terms and Conditions, Mobivity Holdings Corp., available at
23 https://www.mobivity.com/content-and-resources/terms/ (last accessed January 30,
   2020) (identifying, inter alia, “782929” as an SMS short-code number operated and
24 maintained by Mobivity on its clients’ behalf).

25       CLASS ACTION COMPLAINT                 4         Civil Case No.: _____________
26
           Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 5 of 17



 1          10.   Thus, acting in concert with one another, Defendants collectively oversee,

 2 maintain, and operate the consumer text-message marketing program for the “Subway”

 3 brand, including the content programming, initiation and making, and transmission of

 4 SMS text messages to consumers from the SMS short code 782929, via dialing

 5 technology located, maintained, and operated by Defendants or by Mobivity on their

 6 behalf at Mobivity’s headquarters in Chandler, Arizona.3

 7           THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

 8          11.   In 1991, faced with a national outcry over the volume of robocalls being

 9 received by American consumers, Congress enacted the TCPA to address certain abuse

10 telecommunications practices.

11          12.   The TCPA prohibits, inter alia, making any telephone call to a cellular

12 telephone using a “prerecorded or artificial voice” or an “automatic telephone dialing

13 system” (“ATDS” or “autodialer”) absent an emergency purpose or the “express

14 consent” of the party called. The TCPA further provides that any text message
15 constituting an “advertisement” or “telemarketing” message within the meaning of the

16 TCPA requires the sender to acquire the recipient’s “prior express written consent”

17 before initiating such a message via an autodialer.

18

19   3
           “Web Site Terms of Use,” Subway.com, “last revised” January 1, 2020,
20   available at https://www.subway.com/en-US/Legal/TermsOfUse (last accessed
     January 30, 2020) (“IMPORTANT: THESE TEXT MESSAGING TERMS OF USE
21   APPLY ONLY IF YOU HAVE OPTED TO RECEIVE TEXT MESSAGES FROM
     FRANCHISE WORLD HEADQUARTERS, LLC on behalf of Doctor’s Associates
22   LLC, (‘DAL’), the franchisor of the Subway® brand for the USA, and Subway
23   Franchisee Advertising Fund Trust, Ltd. the advertiser for the Subway® brand in the
     USA, (‘we’ or ‘us’).);
24

25       CLASS ACTION COMPLAINT                5         Civil Case No.: _____________
26
         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 6 of 17



 1         13.    According to findings by the Federal Communication Commission

 2 (“FCC”), which is vested with authority to issue regulations implementing the TCPA,

 3 autodialed calls and text messages are prohibited because receiving them is a greater

 4 nuisance and more invasive than receiving live or manually dialed telephone

 5 solicitations. The FCC also recognized that wireless customers are charged for such

 6 incoming calls and texts whether they pay in advance or after the minutes are used.

 7 Moreover, because cellular telephones are carried on their owners’ persons, unsolicited

 8 calls and texts transmitted to such devices via an autodialer are distracting and
 9 aggravating to their recipients and intrude upon their recipients’ seclusion.

10         14.    To state a cause of action for violation of the TCPA, a plaintiff need only

11 set forth allegations demonstrating that the defendant “called a number assigned to a
12 cellular telephone service using an automatic dialing system or prerecorded voice.”

13 Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff’d,

14 755 F.3d 1265 (11th Cir. 2014).
15               FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

16         15.    Plaintiff was at all times mentioned herein the subscriber of the cellular

17 telephone number (813) ***-0316 (the “0316 Number”). The 0316 Number is, and at

18 all times mentioned herein was, assigned to a cellular telephone service as specified in

19 47 U.S.C. § 227(b)(1)(A)(iii).

20         16.    During the preceding four years, Defendants transmitted, by themselves

21 or through an intermediary or intermediaries, multiple text messages to Plaintiff’s 0316

22 Number and at least one text message (that was identical to or substantially the same

23 as those received by Plaintiff) to each member of the putative Class. All of the subject

24

25    CLASS ACTION COMPLAINT                    6         Civil Case No.: _____________
26
         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 7 of 17



 1 text messages sent to Plaintiff and the members of the putative Class constituted

 2 “advertisements” or “telemarketing” messages within the meaning of the TCPA and its

 3 implementing regulations because each such message was aimed at promoting the

 4 commercial availability of Defendants’ products and services and ultimately selling

 5 such products and services. Defendants offered such products and services for sale to

 6 Plaintiff and the members of the putative class for the purpose of deriving commercial

 7 profit from the purchase of any such products or services ultimately made by Plaintiff.

 8        17.    All of the subject text messages received by Plaintiff and the members of

 9 the putative Class were transmitted by or on behalf of Defendants without the requisite

10 prior “express written consent” of Plaintiff or any member of the putative Class.

11        18.    For example, on or about January 15, 2020, Defendants transmitted or

12 caused to be transmitted, by themselves or through an intermediary or intermediaries,

13 and without Plaintiff’s prior “express written consent,” a text message to the 0316

14 Number that stated as follows:
15               Get 3 Footlongs for $18, after 4pm @SUBWAY. Extras
                 more.*     Excludes     Ultimate  subs.    Exp    1/21:
16               https://sbwy.us/cks55t77zpf HELP/STOP call 8447887525
17 The link in the above-depicted text message redirected to a website operated and

18 maintained by or on behalf of Defendants, where Defendants sell their products and

19 services to consumers for commercial profit.

20        19.    Each unsolicited text message sent by or on behalf of Defendants to

21 Plaintiff’s 0316 Number originated from the telephone number 782929, which is a

22 dedicated SMS short code leased or owned by Mobivity on behalf of Defendants that

23 Defendants use to transmit text messages to consumers en masse, in an automated

24

25    CLASS ACTION COMPLAINT                  7         Civil Case No.: _____________
26
         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 8 of 17



 1 fashion and without human intervention, using dialing texhnology operated and

 2 maintained by Mobivity on Defendants’ behalf at Mobivity’s headquarters in Chandler,

 3 Arizona.

 4         20.   Because Plaintiff’s cellular phone alerts her whenever she receives a text

 5 message, each unsolicited text message transmitted by or on behalf of Defendants to

 6 Plaintiff’s 0316 Number invaded Plaintiff’s privacy and intruded upon Plaintiff’s

 7 seclusion upon receipt.

 8         21.   All telephone contact by Defendants or affiliates, subsidiaries, or agents

 9 of Defendants to Plaintiff’s 0316 Number and to the numbers belonging to the unnamed

10 Class members occurred using an “automatic telephone dialing system” as defined by

11 47 U.S.C. § 227(b)(1)(A). Specifically, Defendants utilized an “automatic telephone
12 dialing system” because all such text messages were sent from a dedicated SMS short

13 code used for the exclusive purpose of transmitting text messages to consumers en

14 masse; because the subject text messages contained the same or substantially the same
15 generic, pro forma content; because the dialing equipment utilized by or on behalf of

16 Defendants to send such messages includes features substantially similar to a predictive

17 dialer, inasmuch as it is capable of making or initiating numerous calls or texts

18 simultaneously (all without human intervention); and because the hardware and

19 software used by or on behalf of Defendants to make or initiate such messages have

20 the capacity to store, produce, and dial random or sequential numbers, and to receive

21 and store lists of telephone numbers, and to then dial such numbers, en masse, in an

22 automated fashion without human intervention.

23

24

25    CLASS ACTION COMPLAINT                   8        Civil Case No.: _____________
26
           Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 9 of 17



 1          22.   And indeed, Defendants actually transmitted the text messages at issue in

 2 this case to Plaintiff and all other putative Class members in an automated fashion and

 3 without human intervention, with hardware and software that received and stored

 4 telephone numbers and then automatically dialed such numbers. In fact, on both

 5 Mobivity’s and Defendants’ websites, the companies describe Defendants’ text

 6 messages sent from the SMS short-code number 782929 as “autodialed ads and other

 7 marketing messages” that are “from Subway.”4

 8          23.   Neither Plaintiff, nor any other member of the putative Class, provided

 9 their prior “express written consent” to Defendants or any affiliate, subsidiary, or agent

10 of Defendants to transmit the subject text message advertisements to the 0316 Number

11 or to any other Class member’s cellular telephone number by means of an “automatic
12 telephone dialing system” within the meaning of 47 U.S.C. § 227(b)(1)(A).

13          24.   None of Defendants’ text messages to the 0316 Number or to any putative

14 Class member’s cellular telephone number was sent for an emergency purpose.
15                                  CLASS ALLEGATIONS

16          25.   Class Definition. Plaintiff brings this civil class action on behalf of herself

17 individually and on behalf of all other similarly situated persons as a class action

18 pursuant to Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to

19 represent is comprised of and defined as follows:

20   4
           “Web Site Terms of Use,” Subway.com, “last revised” January 1, 2020,
21   available at https://www.subway.com/en-US/Legal/TermsOfUse (last accessed
     January 30, 2020) (referencing “up to 10 autodialed ads and other marketing messages
22   per month from us” under heading titled “Text Messaging (‘SMS’) Terms of Use”)
     (emphasis added); “Terms – (782929) Subway Terms and Conditions,” Mobivity
23   Holdings Corp., available at https:// http://support.mobivity.com/782929terms/ (last
     accessed January 30, 2020) (referencing “up to 10 autodialed ads and other marketing
24   messages per month from Subway”) (emphasis added).

25       CLASS ACTION COMPLAINT                  9          Civil Case No.: _____________
26
         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 10 of 17



 1                All persons in the United States who, at any time between the
                  four years preceding the filing of this action and the present:
 2
                  (1) subscribed to a cellular telephone service;
 3
                  (2) received, at the telephone number assigned to such
 4                    service, at least one text message promoting the sale of
                      goods or services sent by or on behalf of Defendants from
 5                    the SMS short-code number 782929; and
 6                (3) for whom Defendants lack any record establishing the
                      person’s provision of “express written consent” to receive
 7                    such message(s) prior to the initiation of the first such
                      message.
 8
           26.    Excluded from the class are Defendants, their officers and directors,
 9
     members of the immediate families of the foregoing, legal representatives, heirs,
10
     successors, or assigns of the foregoing, and any entity in which Defendants have a
11
     controlling interest.
12
           27.    Plaintiff reserves the right to modify the definition of the Class (or add
13
     one or more subclasses) after further discovery.
14
           28.    Plaintiff and all Class members have been impacted and harmed by the
15
     acts of Defendants or their affiliates, agents, or subsidiaries acting on their behalf.
16
           29.    This Class Action Complaint seeks injunctive relief and monetary
17
     damages.
18
           30.    Defendants or any affiliates, subsidiaries, or agents of Defendants have
19
     acted on grounds generally applicable to the Class, thereby making final injunctive
20
     relief and corresponding declaratory relief with respect to the Class as a whole
21
     appropriate. Moreover, on information and belief, Plaintiff alleges that the TCPA
22
     violations complained of herein are substantially likely to continue in the future if an
23
     injunction is not entered.
24

25    CLASS ACTION COMPLAINT                     10         Civil Case No.: _____________
26
         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 11 of 17



 1         31.    This action may properly be brought and maintained as a class action

 2 pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies

 3 the numerosity, typicality, adequacy, commonality, predominance, and superiority

 4 requirements.

 5         32.    On application by Plaintiff’s counsel for class certification, Plaintiff may

 6 also seek certification of subclasses in the interests of manageability, justice, or judicial

 7 economy.

 8         33.    Numerosity. The number of persons within the Class is substantial,

 9 believed to amount to thousands of persons dispersed throughout the United States. It

10 is, therefore, impractical to join each member of the Class as a named plaintiff. Further,

11 the size and relatively modest value of the claims of the individual members of the
12 Class renders joinder impractical. Accordingly, utilization of the class action

13 mechanism is the most economically feasible means of determining and adjudicating

14 the merits of this litigation.
15         34.    Typicality. Plaintiff received at least one text message from Defendants

16 that originated from the telephone number 782929, at a cellular telephone number to

17 which she subscribes, and Defendants lack any record establishing Plaintiff’s prior

18 “express written consent” to receive any such messages within the meaning of the

19 TCPA. Consequently, the claims of Plaintiff are typical of the claims of the members

20 of the Class, and Plaintiff’s interests are consistent with and not antagonistic to those

21 of the other Class members she seeks to represent. Plaintiff and all members of the

22 Class have been impacted by, and face continuing harm arising out of, Defendants’

23 TCPA-violative misconduct as alleged herein.

24

25    CLASS ACTION COMPLAINT                    11         Civil Case No.: _____________
26
         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 12 of 17



 1         35.      Adequacy. As the proposed Class representative, Plaintiff has no interests

 2 adverse to or which conflict with the interests of the absent members of the Class, and

 3 she is able to fairly and adequately represent and protect the interests of such a Class.

 4 Plaintiff has raised viable statutory claims of the type reasonably expected to be raised

 5 by members of the Class and will vigorously pursue these claims. If necessary as the

 6 litigation (including discovery) progresses, Plaintiff may seek leave to amend this Class

 7 Action Complaint to modify the Class definition set forth above, add additional Class

 8 representatives, or assert additional claims.
 9         36.      Competency of Class Counsel. Plaintiff has retained and is represented

10 by experienced, qualified, and competent counsel committed to prosecuting this action.

11 Plaintiff’s counsel are experienced in handling complex class action claims, including
12 in particular claims brought under the TCPA (as well as other consumer protection and

13 data-privacy statutes).

14         37.      Commonality and Predominance. There are well-defined common

15 questions of fact and law that exist as to all members of the Class and predominate over

16 any questions affecting only individual members of the Class. These common legal

17 and factual questions, which do not vary from Class member to Class member and may

18 be determined without reference to the individual circumstances of any Class member,

19 include (but are not limited to) the following:

20               a) Whether Defendants or affiliates, subsidiaries, or agents of Defendants

21                  sent text message advertisements to Plaintiff’s and Class members’

22                  cellular telephones;

23

24

25    CLASS ACTION COMPLAINT                     12        Civil Case No.: _____________
26
         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 13 of 17



 1               b) Whether such text messages were sent using an “automatic telephone

 2                 dialing system”;

 3               c) Whether Defendants can meet their burden to show that they (or any

 4                 disclosed affiliate, subsidiary, or agent of Defendants acting on their

 5                 behalf) obtained prior “express written consent” within the meaning of the

 6                 TCPA to transmit the subject text messages to the recipients of such

 7                 messages, assuming such an affirmative defense is timely raised;

 8               d) Whether Defendants or any affiliates, subsidiaries, or agents of

 9                 Defendants should be enjoined from engaging in such conduct in the

10                 future.

11         38.     Superiority. A class action is superior to other available methods for the

12 fair and efficient adjudication of this controversy because the prosecution of individual

13 litigation on behalf of each Class member is impracticable. Even if every member of

14 the Class could afford to pursue individual litigation, the court system could not;
15 multiple trials of the same factual issues would magnify the delay and expense to all

16 parties and the court system. Individualized litigation would also present the potential

17 for varying, inconsistent or contradictory judgments. By contrast, the maintenance of

18 this action as a class action, with respect to some or all of the issues presented herein,

19 presents few management difficulties, conserves the resources of the parties and the

20 court system and protects the rights of each member of the Class. Plaintiff anticipates

21 no difficulty in the management of this action as a class action. Class wide relief is

22 essential to compel compliance with the TCPA and thus protect consumers’ privacy.

23 The interests of Class members in individually controlling the prosecution of separate

24

25    CLASS ACTION COMPLAINT                    13        Civil Case No.: _____________
26
         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 14 of 17



 1 claims is small because the statutory damages recoverable in an individual action for

 2 violation of the TCPA are likewise relatively small. Management of these claims is

 3 likely to present significantly fewer difficulties than are presented in many class actions

 4 because the text messages at issue are all automated and because Defendants lack any

 5 record reflecting that they obtained the requisite consent from any Class member to be

 6 sent such messages. Class members can be readily located and notified of this class

 7 action by reference to Defendants’ records and, if necessary, the records of Defendants’

 8 affiliates, agents, or subsidiaries and cellular telephone providers.
 9         39.    Additionally, the prosecution of separate actions by individual Class

10 members would create a risk of multiple adjudications with respect to them that would,

11 as a practical matter, be dispositive of the interests of other members of the Class who
12 are not parties to such adjudications, thereby substantially impairing or impeding the

13 ability of such nonparty Class members to protect their interests. The prosecution of

14 individual actions by Class members could also establish inconsistent results and/or
15 establish incompatible standards of conduct for Defendants.

16                               CLAIM FOR RELIEF
                            VIOLATION OF THE TELEPHONE
17                           CONSUMER PROTECTION ACT
                                   (47 U.S.C. § 227)
18
           40.    Plaintiff incorporates by reference the foregoing paragraphs of this Class
19
     Action Complaint as if fully stated herein.
20
           41.    Plaintiff and each member of the Class received at least one text message
21
     sent by or on behalf of Defendants during the class period. All such messages sent to
22
     Plaintiff and the members of the proposed Class promoted the sale of Defendants’
23
     goods or services or the commercial availability of goods or services sold by
24

25    CLASS ACTION COMPLAINT                   14         Civil Case No.: _____________
26
         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 15 of 17



 1 Defendants; consequently, all such messages constituted               “advertising” or

 2 “telemarketing” material within the meaning of the TCPA and its implementing

 3 regulations. Additionally, all such messages were sent via the same dialing technology,

 4 which qualified as an ATDS within the meaning of the TCPA, as evidenced by the

 5 generic nature of the text messages, the use of a dedicated telephone number to transmit

 6 each such message, and the capacities, capabilities, and features of the dialing

 7 technology at issue, as alleged above.

 8         42.   Neither Plaintiff nor any other member of the Class provided Defendants

 9 his or her prior “express written consent” within the meaning of the TCPA to receive

10 the autodialed text message advertisements at issue in this case.

11         43.   Defendants’ use of an ATDS to transmit the subject text message

12 advertisements to telephone numbers assigned to a cellular telephone service, including

13 to Plaintiff’s 0316 Number and the numbers of all members of the proposed Class,

14 absent the requisite prior “express written consent,” as set forth above, constituted
15 violations of the TCPA by Defendants, including but not limited to violations of 47

16 U.S.C. § 227(b)(1)(A)(iii).

17         44.   Plaintiff and all Class members are entitled to, and do seek, an award of

18 $500.00 in statutory damages for each such violation of the TCPA committed by or on

19 behalf of Defendants (or $1,500.00 for any such violations committed willfully or

20 knowingly) pursuant to 47 U.S.C. § 227(b)(3).

21         45.   Plaintiff, individually and on behalf of the putative Class, seeks an award

22 of attorneys’ fees and costs to Plaintiff’s counsel pursuant to Federal Rule of Civil

23 Procedure 23.

24

25    CLASS ACTION COMPLAINT                  15         Civil Case No.: _____________
26
        Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 16 of 17



 1                                PRAYER FOR RELIEF

 2        WHEREFORE, Plaintiff Sheli Bittner prays for relief and judgment in favor of

 3 herself and the Class and against Defendants Franchise World Headquarters, LLC,

 4 Doctor’s Associates LLC, and Subway Franchisee Advertising Fund Trust, Ltd as

 5 follows:

 6        A.     Injunctive relief sufficient to ensure Defendants refrain from violating the

 7 TCPA in the future;

 8        B.     Statutory damages of $500.00 for herself and each Class member for each

 9 of Defendants’ violations of 47 U.S.C. § 227(b)(1) (or $1,500.00 for each such

10 violation to the extent committed willfully or knowingly);

11        C.     An Order certifying this action to be a proper class action pursuant to

12 Federal Rule of Civil Procedure 23, establishing an appropriate Class and any

13 Subclass(es) the Court deems appropriate, finding that Plaintiff is a proper

14 representative of the Class, and appointing the attorneys representing Plaintiff as
15 counsel for the Class; and

16        D.     An award of attorneys’ fees and costs to Plaintiff’s counsel, payable from

17 any class-wide damages recovered by the Class, pursuant to Federal Rule of Civil

18 Procedure 23.

19                              DEMAND FOR JURY TRIAL

20        On behalf of herself and all others similarly situated, Plaintiff demands a trial by

21 jury pursuant to Federal Rule of Civil Procedure 38(b) on all claims and issues so

22 triable.

23

24

25    CLASS ACTION COMPLAINT                   16         Civil Case No.: _____________
26
         Case 2:20-cv-00222-SRB Document 1 Filed 01/30/20 Page 17 of 17


     Dated: January 30, 2020            HEDIN HALL LLP
 1
                                        By:     /s/ Frank S. Hedin            .
 2                                                  Frank S. Hedin
 3                                      Frank S. Hedin*
                                        HEDIN HALL LLP
 4                                      1395 Brickell Avenue, Ste 1140
                                        Miami, Florida 33131
 5                                      Telephone: + 1 (305) 357-2107
                                        Facsimile: + 1 (305) 800-2201
 6                                      Email: fhedin@hedinhall.com
 7                                      * Pro Hac Vice Application Forthcoming
 8                                      Counsel for Plaintiff and the Putative Class
 9

10

11
12

13

14
15

16

17

18

19

20

21

22

23

24

25    CLASS ACTION COMPLAINT               17         Civil Case No.: _____________
26
